Citation Nr: 1038513	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service 
connected hepatitis C.

2.  Entitlement to a rating in excess of 20 percent for service 
connected traumatic brachial plexopathy, minor extremity (left 
shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the Veteran's evaluation for 
hepatitis C to 10 percent and continued his 20 percent evaluation 
for traumatic brachial plexopathy.  

In a November 1986 rating decision, the Veteran was granted 
service connection for hepatitis, residuals, evaluated as 
noncompensably (0 percent) disabling, effective July 29, 1986, 
and for traumatic brachial plexopathy, evaluated as 20 percent 
disabling, effective July 29, 1986.  In a February 1999 rating 
decision, the Veteran's evaluation for residuals of hepatitis was 
increased to 10 percent, effective June 1, 1998.  In a February 
2002 rating decision, the evaluation of the Veteran's service 
connected residuals of hepatitis C was increased to 20 percent, 
effective September 18, 2001.  In January 2006, the Veteran filed 
a claim for increased evaluations of both his service connected 
hepatitis C and his service connected traumatic brachial 
plexopathy.  This claim ultimately led to the April 2006 rating 
decision that is the subject of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his October 2006 VA Form 9, the Veteran indicated that he was 
receiving treatment for his hepatitis C through a private 
physician.  In a September 2007 letter, the Veteran's 
representative identified this private physician as Dr. Peters of 
Salem Gastrological.  In his May 2008 statement, the Veteran 
stated that his private physician had scheduled him for a liver 
biopsy in December 2008 to assess the damage caused by his 
hepatitis C.  The record contains contact information for this 
doctor, but not a completed VA Form 21-4142, Authorization and 
Consent to Release Information, which would allow this physician 
to release these medical records to VA.

Likewise, the most recent VA treatment records are dated February 
2006.  In the Veteran's May 2008 statement, he referred to 
treatment at VAMC Durham and VAMC Winston-Salem.  It is unclear 
whether the Veteran has received additional treatment from these 
medical centers since February 2006.  Thus, the RO is instructed 
to attempt to locate any such additional VA treatment records. 

The current level of disability is paramount in a claim for an 
increased disability rating.  The most recent VA medical 
examinations for the Veteran's service connected disabilities 
were performed in March 2006.  The Veteran has since complained 
of fatigue and weight loss associated with his hepatitis C that 
persisted for several weeks at a time.  He has also alleged that 
the previous VA medical examination did not adequately address 
his limitation of motion in his left shoulder.  As these last 
examinations were more than four years ago, additional VA 
examinations are warranted to determine the current levels of 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records pertaining to the Veteran's hepatitis 
C and traumatic brachial plexopathy from 
Durham VAMC and Winston-Salem VAMC not 
previously obtained, specifically those dated 
February 2006 or later.  All records obtained 
pursuant to this request must be included in 
the Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
this claim, including the medical records 
from Dr. Peters at Salem Gastrological.  
Alternately, the Veteran should be instructed 
that he may obtain and submit these records 
to VA himself.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.
	
3. The RO should schedule the Veteran for a 
VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the current severity of his 
hepatitis C.  The claims folder must be made 
available to and reviewed by the examiner.  
All tests deemed necessary should be 
conducted.  All findings and conclusions 
should be set forth in a legible report.  The 
report should set forth all objective 
findings regarding hepatitis C, including 
presence and frequency of symptoms such as 
fatigue, malaise, nausea, vomiting, 
arthralgia, right upper quadrant pain, and/or 
anorexia.  If anorexia is present, note the 
extent of any associated weight loss.

4.  The RO should schedule the Veteran for a 
VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the current severity of his left 
shoulder disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  All tests deemed necessary should 
be conducted.  All findings and conclusions 
should be set forth in a legible report.  The 
report should set forth all objective 
findings regarding his left shoulder 
disability, including any limitations this 
disability places on his range of motion.

4.  After the above development is completed, 
readjudicate the claims on appeal.  If any of 
the benefits sought are denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


